The history of these cases, which are brought to test the validity of the Act of the General Assembly, approved March 14, 1929, and which is commonly known as the State Highway Bond Act, is fully related in the leading and the dissenting opinions. It is, therefore, unnecessary to repeat that history here.
The opinion by the Chief Justice holds that the "State Unit Plan," provided for in Article 2 of the Act, is unconstitutional, because it violates the provisions of Section 7 and Section 11 of Article 10 of the Constitution, in that it creates a new debt and pledges the full faith, credit, and taxing power of the State for its payment, without having submitted the question to the qualified electors of the State at a general election.
In this conclusion I concur. *Page 564 
Does the same, or any, constitutional disability attach to Article 2 of the Act in its provisions for the two-district plan? The advocates of the validity of that plan buttress themselves behind the principles announced in the cases ofBriggs v. Greenville County, and Evans v. Beattie et al., both reported in 137 S.C. Reports. If the two districts created by the Act are such districts as are considered in those cases, the position is well taken; otherwise, the position is not tenable. A study and analysis of the two-district provisions of the Act convinces me that they are not such districts as are dealt with in those cases. Those districts were small subdivisions of the State, scattered here and there. These districts comprise the entire terrain of the State. They are the State in geographical extent. They contain all of the property, the taxable property in the State. Many of their functions are to be performed by officers of the State. They are not independent political entities. A pledge of the full faith, credit, and taxing power of these districts as security for the certificates of indebtedness, they are authorized by the Act to issue, is a pledge of the full faith, credit, taxing power, and every material resource of the State. No provision is made to submit the question to the qualified electors.
I cannot escape the conclusion that Article 2 of the Act is unconstitutional for the reasons which render Article 1 unconstitutional. Hence, I concur in the opinion of the Chief Justice that the Act is unconstitutional. I do not concur in all of his conclusions.
I have come to this conclusion with regret, for I am in sympathy with the desire of the State Highway Commission to link the parts of the State together by a system of proper highways, in the shortest practicable time. I am convinced that, if the matter were properly presented to the people, they would, by their votes, approve either of the plans proposed in this Act. *Page 565